Title: From Thomas Jefferson to Abigail Adams, 11 December 1785
From: Jefferson, Thomas
To: Adams, Abigail



Dear Madam
Paris Dec. 11. 1785.

Expecting Baron Polnitz to call every moment, I have only time to acknolege the receipt of your favor of Nov. 24. and to answer you on the subject of the bill for 319 livres drawn by Mr. Adams in favor of Mr. Bonfeild. I had never heard of it before, and Mr. Barclay calling on me this morning I asked of him if he knew any thing of it. He says that such a bill was presented to him, and he desired them not to send it back but to let it lie till he could write to Mr. Adams. He wrote. Not having Mr. Adams’s answer in his pocket he can only say that from that he was discouraged from paying it by Mr. Adams’s expressing a doubt whether he had not desired me to pay it. The bill therefore went back without my having ever heard a tittle of it. I told Mr. Barclay I would write immediately to Mr. Bondfeild to send it to me on an assurance that I would pay it on sight. But he desired I would not; that he would immediately see to the paiment of it, and that it would be a convenience to him to be permitted to do it, as he had a balance of Mr. Adams’s in his hands. I could have urged the same reason, but he had the regular authority. Between us therefore you may count on the settlement of this matter, and always on me for that of any other with which you will please to entrust me, and which may give me an opportunity of proving to you the sincere esteem  with which I have the honor to be Dear Madam your most obedient humble servt.,

Th: Jefferson

